Citation Nr: 9915328	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent for post-traumatic stress disorder, prior to 
February 5, 1998.

2.  Entitlement to an increased evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD), 
subsequent to February 5, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1969.

This appeal arises from a January 1994 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to service connection for PTSD and 
assigned a 30 percent evaluation, effective from 
May 27, 1993.  On appellate review in June 1996 and January 
1998, the Board of Veterans' Appeals (Board) remanded the 
claim for additional development.  After completing the 
Board's requested development and readjudicating the issue, 
in October 1998, the RO increased the 30 percent evaluation 
to 50 percent, effective from February 5, 1998.

Since the issue of entitlement to a rating in excess of 30 
percent prior to February 5, 1998 has not been resolved in 
the veteran's favor, this issue remains on appeal.  In 
addition, since a rating in excess of 50 percent is possible 
subsequent to February 5, 1998, that issue remains on appeal 
as well.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Prior to February 5, 1998, the veteran's PTSD was 
manifested by sleeplessness, depression, intrusive 
recollections, nightmares, avoidance, and exaggerated 
startled response.  The veteran's disability picture was 
productive of definite industrial and social impairment.

3.  The veteran's PTSD is currently manifested by increased 
nightmares, flashbacks, intrusive recollections, and an 
exaggerated startled response.  The veteran's disability 
picture, however, is productive of no more than considerable 
impairment.


CONCLUSIONS OF LAW

1.  Prior to February 5, 1998, the criteria for entitlement 
to an initial evaluation in excess of 30 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.2, 4.132, Diagnostic Code 9411 (1996).

2.  Subsequent to February 5, 1998, the criteria for 
entitlement to an evaluation in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.2, 4.130, Diagnostic Codes 9440-9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case the veteran was awarded service connection for 
PTSD and he appealed the original rating determination.  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993). 

Review of the record shows in January 1994, the RO granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective from May 27, 1993.  In its decision-
making, the RO considered the veteran's service 
administrative and medical records, which show while in 
service the veteran incurred injuries from mortar attacks and 
that he received the Vietnam Cross of Gallantry and Combat 
Action Ribbon.

An August 1993 Social and Industrial History report shows 
that prior to service the veteran recalled being a well 
adjusted individual; however, since service the veteran 
stated that he has been rebellious and resentful towards 
others.  The veteran stated while in service he encountered 
significant combat activity, as he was exposed to unending, 
excessive shelling and observed many wounded soldiers.  He 
was also exposed to many rats while in service.  During 
combat, soldiers lived underground to avoid being hit by 
mortars, rockets, and artillery.  The rats lived underground 
as well.  After service, the veteran recalled working as a 
grocery store manager from 1970 to 1985, when he suddenly 
quit.  The veteran stated, at that time, he became rebellious 
and increasingly resentful towards persons in authority.  He 
then stated that from 1985 to 1986, he was self-employed and 
from 1986 to 1987, he worked three different jobs.  From 1987 
to 1991 he worked as a buyer, but because of increased stress 
and symptomatology such as intrusive recollections and 
nightmares, he quit that job and returned to school.  At the 
time of the interview, the veteran was a full-time student 
and worked as a part-time salesman.  He lived with his spouse 
and two children.  

During the interview, the veteran denied a history of 
physical violence or use of weapons since service.  He then 
recalled seeing psychiatrists in 1991 and stated that his 
doctors encouraged him to stop working to avoid stress.  The 
veteran then noted that he initially received therapy in June 
1993 and that he was unaware of his symptoms until he sought 
therapy.  The veteran explained he had experienced intrusive 
recollections and nightmares since 1974 or 1975.  The 
symptoms occurred in stressful situations.  He also 
experienced flashbacks, difficulty with sleeping, nightmares 
at least once a week, feelings of guilt, isolation, elevated 
irritability, outbursts of rage, hypervigilant behavior, and 
an elevated startle response.  The veteran described himself 
as being "emotionally imploded" as he had no emotions 
towards others and had no close friends outside of his 
family.  The veteran also stated since receiving counseling 
treatment he has experienced more intense nightmares and 
intrusive recollections.  

An August 1993 VA examination report generally reiterates the 
veteran's above-discussed social background and military 
experiences.  The veteran restated that after service, he 
experienced nightmares, flashbacks, and intrusive thoughts.  
He also became alienated and withdrawn so he finally stopped 
working and returned to school.  The veteran added he 
returned to school to justify quitting a job paying $40,000 a 
year.  The veteran also stated even though he has had no 
friends since service, he has maintained a good but not close 
relationship with his children.  He, however, was emotionally 
distant from his wife.  The veteran then described himself as 
a nonviolent man with a "wild temper."  He had tantrums and 
rages but never attacked anyone.  He also had infrequent 
flashbacks of service and he felt emotionally numb by war.  
In addition, he had an exaggerated startle response, 
hypervigilant behavior, sleeplessness, and feelings of guilt 
as he saw faces of soldiers he had left to die.  The veteran 
also stated he had to force himself to concentrate because 
his concentration was at times disturbed by intrusive 
thoughts.  The veteran stated that he could not talk to 
anyone because no one would understand.  He read a lot of 
books about Vietnam and watched war movies.  He avoided 
movies with rats.

On mental status examination, the veteran's affect was mildly 
depressed with anxiety and he spoke in a clear but pressured 
way although his manner was cooperative.  His manner and 
posture were tense.  The veteran described his mood by 
stating, "since therapy I [have] been down in the dumps, and 
this process really bothers me."  Objective evaluation 
showed that the veteran was alert and oriented to person, 
place and time.  His psychological insight seemed fair, his 
judgment was good, and recent and remote memory and recall 
were grossly intact.  Evidence of delusional thinking, 
hallucinations, or thought disorder was not present.  In the 
assessment section, the examiner stated the veteran clearly 
had traumatic experiences in service and was troubled by 
daily intrusive thoughts, flashbacks, recurrent dreams, 
feelings of detachment and estrangement, and that he showed 
restricted range in his affect.  The veteran had difficulty 
controlling his anger and sleeping, and had an exaggerated 
startled response, hypervigilance, poor concentration at 
times because of intrusive thoughts, and significant 
survivor's guilt.  His symptoms caused a lot of personal pain 
although he maintained a marriage.  The examiner also stated 
that the veteran was able work but because of increased 
difficulty with stress, he had not been able to maintain 
friendships.  He was distant and remote from others.  The 
diagnoses were Axis I: PTSD and alcohol abuse; Axis IV: 
psychosocial stressors: combat in service, severity 6, 
catastrophic; Axis V: Global Assessment Functioning (GAF) 40, 
highest GAF past year 40.

As noted above, in January 1994, the RO evaluated the 
service-connected PTSD as 30 percent disabling, effective 
from May 27, 1993.  The veteran disagreed with the assigned 
evaluation and appealed. 

In a February 1994 statement, K.K., M.A., stated that she had 
individually counseled the veteran since May 1993 and since 
that time, his symptoms had escalated.  The veteran 
reportedly experienced intrusive thoughts 20 to 30 times a 
day, sleeplessness, and nightmares.  He also had a phobic 
reaction to rats.  K.K. then stated although the veteran can 
obtain employment, retaining employment would be difficult 
because as his work responsibilities and stress increased, 
his PTSD symptoms increased in severity and he became 
enraged.  He also experienced increased intrusive thoughts, 
nightmares, sleeplessness, loss of concentration, and 
anxiousness.  K.K. noted that the veteran stopped working in 
October 1993 and added that he avoided social events with 
more than two persons and kept his distance from others by 
reading books and articles.  K.K. concluded the veteran's 
PTSD severely impaired relationships and his ability to 
retain employment.

At his personal hearing in April 1994, the veteran testified 
that he stopped working because of stress and because of the 
required public service.  The veteran stated he wanted to be 
isolated and alone and he experienced daily flashbacks, 
constant nightmares, and temper rages.  He also stated that 
he had a phobia of rats.  The veteran added he had not worked 
full-time in over two and a half years.  The veteran then 
recalled his work history.  He stated that he worked for a 
retail chain for 15 years but left because of pressure and 
stress.  During the hearing, the veteran also testified that 
he received counseling treatment but refused to take Prozac.  
He medicated himself through alcohol intake.  The veteran 
also testified that he was a student and had not experienced 
problems with professors or students.  He had problems with 
concentrating.  The veteran's spouse also presented 
testimony.  She testified that the veteran experienced 
nightmares when under pressure.  His nightmares were 
manifested by twitching, shaking, and moaning.  The veteran's 
spouse also stated that he did not socialize and avoided 
large crowds.  His relationship with his children, however, 
was fairly good.

On VA examination in November 1996, the examiner noted that 
the claims folder had been reviewed.  At the interview, the 
veteran complained of experiencing increased sleeplessness, 
increased nightmares, irritableness, and intrusive thoughts.  
He also had occasional flashbacks, stated that he preferred 
to be alone, hated crowds, and felt alienated and numb.  
Impairment of concentration, hypervigilance, a startled 
response, and depression were noted.  It was also noted that 
at that time the veteran worked as a teaching assistant.  
Clinical findings revealed evidence of restlessness and 
rigidity.  The veteran's mood was anxious and somewhat 
dysphoric but suicidal and homicidal ideation was not 
present.  The veteran's speech and thought were unremarkable 
except for pressure and intensity; his perception was not 
disturbed; his cognitive functions were intact; and his 
insight and judgment were good.  

After examination, the examiner stated, diagnostically, the 
veteran exhibited all the symptoms of PTSD but beyond PTSD, 
no other Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, (DSM III) diagnosis was found.  The 
veteran's symptoms of depression and insomnia were secondary 
to PTSD.  The GAF was 55, which according to DSM-III meant 
moderate difficulty in social, occupational, and school 
functioning exhibited by a few friends, conflicts with peers, 
or co-workers.  The examiner explained that the veteran had 
difficulty with socializing and had very few friends because 
his irritability lead to conflict with his working peers and 
sometimes difficulty with getting alone with others.  His 
symptoms, however, were not considered serious because he 
maintained employment, as he was a student and served as a 
teaching assistant.  The examiner added that the veteran's 
PTSD had not affected his initiative as he served in some 
vocational and educational function at a fairly high level.  
The veteran's flexibility, however, was affected as he had 
difficulty with socializing and his anxiety and rigidity made 
him less able to adjust to work and educational situations.  
Regarding efficiency, the veteran's PTSD had a deleterious 
effect, as he adopted a compulsive style which was consistent 
with PTSD and his intermittent depression aggravated his 
ability to handle life situations.  Nevertheless, the veteran 
was very reliable.  The examiner concluded, in terms of his 
overall social and industrial adaptability, the veteran had a 
definite loss.  The veteran has moved from a regular 
employment situation to working as a student and teaching 
assistant.  The veteran's chronic anxiety, flashbacks, and 
intrusive thoughts interfere with work frequently and made 
him more irritable and less easy to get along with.  The 
diagnoses were Axis I: PTSD, chronic and alcohol abuse, in 
remission; Axis IV: moderate secondary to financial and 
academic and interpersonal stresses; Axis V: GAF equal to 55 
at present and in the past year.

VA outpatient treatment reports extending from August 1994 to 
March 1998 show that the veteran continued to receive 
individual counseling for PTSD symptoms such as 
sleeplessness, nightmares, intrusive thoughts, withdrawal, 
increased arousal, and feelings of numbness.  Complaints 
associated with experiencing crying spells, depression, and 
decreased short-term memory loss were also noted.  The 
reports do not show evidence of suicidal and homicidal 
ideation, a thought disorder, or a psychosis.  Assessments 
recorded between December 1994 to February 1997 were PTSD; 
PTSD with insomnia; and PTSD, delayed onset, chronic, mild, 
improving and obsessive compulsive personality disorder.  It 
is noted that although medical reports dated in 1998 show 
continued counseling for symptoms associated with PTSD, the 
reports also show that the veteran had received and accepted 
employment.  

On VA examination in April 1998, the examiner noted reviewing 
the claims folder.  The examiner also noted that the veteran 
was seasonally dressed, neatly attired, and well groomed.  
The veteran was polite and cooperative throughout the 
examination but appeared very tense almost to the point of 
being agitated when discussing service.  His thinking process 
was sequential, pertinent, and relevant, and his thought 
content showed no evidence of delusions, obsessions, or 
compulsions.  The veteran was oriented to time, place, and 
person, and denied experiencing hallucinations.  He could do 
simple calculations and reversals, as well as simple and 
complex abstractions.  Recent and remote memory was grossly 
intact and his general fund of information was appropriate to 
his life experience and formal education.  The veteran had 
intellectual insight and judgment for simple social 
situations.  He also demonstrated general understanding of 
business practices, and his bounty and financial obligations.  
The examiner also noted that the veteran recently defended 
his Ph.D. thesis and accepted a teaching position in Korea, 
where he would go unaccompanied for one year.  

The examination report then noted that the veteran 
experienced combat-related nightmares several times a week 
and upon awakening, he complained of stiffness, shaking, 
sweatiness, being terrified, rapid heartbeats, and heavy 
breathing.  The veteran also experienced at least one 
unexpected flashback a day and had multiple intrusive 
recollections of being bitten or eaten by rats.  The veteran 
could watch war-related television events, but if he did, he 
experienced nightmares, flashbacks, and intrusive 
recollections.  At this time, the veteran recalled after 
watching a cowboy movie about the Civil War, he thought of 
the casualties he had treated in service and added that he 
avoided talking about service because he became angry and 
enraged to the point of being violent.  In addition, 
unexpected noise and touches caused nervousness, increased 
irritability and an increased heart rate, as well as the 
onset of other defensive reactions.  

The veteran coped with PTSD by working and returning to 
Vietnam to attempt a catharses and purge himself.  The 
veteran, however, stated that his PTSD has worsened over the 
years as he experienced increased nightmares and 
irritableness.  The veteran added that he was easily angered 
and feared that he would strike out to others.  He also 
stated when frustrated or dealing with service-related 
issues, his efforts were primarily focused on containing his 
aggression and not physically attacking others.  The veteran 
added that he moved to Idaho to avoid being around people, he 
primarily stayed at home and read, and he constantly and 
compulsively checks doors and performed perimeter checks at 
night.  The veteran added he experiences marital difficulties 
because he was irritable and socially withdrawn.  The 
examiner then noted that evidence of a hypomanic disorder was 
not present.  The veteran's personality was somewhat 
compulsive, high energy, and very goal-oriented to finish his 
doctoral thesis, but there was no evidence supporting a 
diagnosis of a bipolar disorder.  The diagnoses were PTSD, 
chronic, with depressive and anxious features, and alcohol 
dependence in partial remission (the veteran consumes 3-4 
bears per night to facilitate sleep).  The GAF appeared to 
have worsened since 1996, as the veteran's GAF of 20 and 
portrayed some danger of hurting others based on examination.  
  
In an October 1998 rating decision, the RO increased the 30 
percent evaluation to 50 percent, effective from February 5, 
1998 pursuant to 38 C.F.R. Part 4, Diagnostic Code 9411.

As previously indicated, the veteran contends that he is 
entitled to an increased evaluation for PTSD.  Disability 
evaluations are determined by the application of the VA 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Different diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Prior to November 7, 1996, the regulations provided that when 
PTSD causes a veteran definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility and efficiency levels as 
to produce definite social and industrial impairment, a 30 
percent evaluation was warranted.  When PTSD causes a veteran 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, a 50 percent evaluation 
was warranted.  

A 70 percent rating was warranted when there was severe 
social impairment and the psychoneurotic symptoms were of 
such severity and persistence that there was a severe 
inability to obtain or retain employment.  A 100 percent 
evaluation was warranted for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 (1993) was "qualitative" in 
character, whereas the other terms employed under that 
regulations to describe symptomatology for rating purposes 
were "quantitative" in character.  To ensure that the Board 
meets the statutory requirement that it articulate "reasons 
or bases" for its decisions, the Court invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA held that the term "definite" under 38 C.F.R. 
§ 4.132 (1993) is to be construed as "distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C. § 7104(c) (West 1991).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130.  Two of the most important 
determinants are time lost from gainful work and decrease in 
work efficiency.  Id.  It is for this reason that great 
emphasis is placed upon the full report of the examiner, 
descriptive of actual symptomatology.  Id.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history will be.  Id.

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Under the new 
regulation, the evaluation criteria for mental disorders 
substantially changed, in that the criteria focused on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Under the new criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events), and a 
50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Also under the new criteria, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411-9440.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the Court determined that a liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant, and if the Secretary 
has not enjoined its retroactive application.  Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of 
November 7, 1996.  The Court added, because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  Therefore, in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevented 
the application, prior to that date, of the liberalizing law 
rule stated in Karnas.  Accordingly, the Court held that for 
any date prior to November 7, 1996, the Board could not apply 
the revised mental disorder rating schedule to a claim.

It is noted that for the period prior to February 5, 1998, in 
accordance with Rhodan and because it is more favorable to 
the veteran, the claim will be evaluated under the "old" 
criteria in effect prior to November 7, 1996.  After 
reviewing the evidence of record, the law and applicable 
regulation, the Board finds that prior to February 1998, the 
veteran's disability was productive of no more than definite 
impairment and subsequent to February 5, 1998, when applying 
the old and the new criteria, the disability more nearly 
approximates the criteria required for a 50 percent 
evaluation.

Prior to February 5, 1998, the record establishes that the 
veteran's disability picture does not warrant an increased 
rating in excess of 30 percent.  Even though clinical 
findings recorded during this period show that the veteran 
experienced anger, sleeplessness, irritability, an 
exaggerated startled response, hypervigilance, and survivor's 
guilt, the record fails to show that his PTSD was productive 
of considerable impairment.  As shown above, although the 
veteran was depressed and tense with a GAF score of 40 in 
August 1993, at that time, he was also oriented to time, 
place and person; his psychological insight seemed fair; his 
judgment was good; and his recent and remote memory was 
grossly intact.  In addition, in spite of the veteran's 
difficulties with maintaining regular employment, during this 
time, he was enrolled as a full-time student and worked part-
time.  The veteran also lived with and maintained a good 
relationship with his wife and children.  Further, VA 
outpatient treatment reports extending from 1994 to 1998 
consistently show that during this period the veteran's PTSD 
was productive of mild symptoms.  The medical reports during 
this period record assessments of PTSD; PTSD with insomnia; 
and PTSD, delayed onset, chronic, mild, improving and 
obsessive compulsive personality disorder.  In addition, on 
VA examination in November 1996, the veteran's GAF was 55, 
meaning moderate difficulty in social, occupational, and 
school functioning.  See also Diagnostic and Statistical 
Manual For Mental Disorders, 32 (4th ed. 1994) (A GAF score 
of 55 to 60 indicates moderate difficulty in social, 
occupational, or school functioning.); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

Considering the foregoing, the Board finds that prior to 
February 5, 1998, the record fails to show symptoms of 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
with reliability, flexibility, and efficiency levels so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  Again, during this 
period, the veteran was enrolled as a full-time student and 
worked part-time.  He also lived with his wife and children.  
Additionally, objective clinical findings and diagnoses 
recorded reflect that the veteran's PTSD was productive of no 
more than definite, i.e., moderate impairment.  Accordingly, 
the criteria for an increased evaluation in excess of 30 
percent prior to February 5, 1998 are not met.  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411.

Additionally, as initially noted, the Board is cognizant 
that, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, as reasoned above, 
prior to February 5, 1998, including the evidence received 
from the time of the veteran's application in May 1993 to the 
January 1994 rating action, the veteran's disability was not 
productive of considerable impairment, i.e., shown to be more 
than 30 percent disabling during any period when service 
connection was in effect.  Thus, additional consideration in 
this regard is not warranted.

Subsequent to February 5, 1998, the record shows that the 
veteran experienced increased nightmares, flashbacks, 
intrusive thoughts, irritability, depression, and short-term 
memory loss.  Clinical evaluation in 1998 also showed that 
the veteran was tense, easily agitated, avoided others, and 
had an exaggerated startled response.  The examiner stated 
that the veteran's functioning had worsened since 1996, as 
his GAF was 20 and exhibited a danger of hurting others.  
Because of the foregoing positive symptoms and clinical 
findings in October 1998, the veteran's PTSD has been 
evaluated as 50 percent disabling.  

After reviewing the clinical data of record in conjunction 
with the old and the new criteria, the Board finds that the 
veteran's symptoms do not more nearly approximate the 
criteria required for a higher evaluation under the old 
criteria in effect prior to November 7, 1996 or under the new 
criteria in effect subsequent to November 7, 1996.  The 
record fails to show that an increased rating in excess of 
50 percent is warranted.  Although the veteran continues to 
experience PTSD symptoms, recent examination shows that the 
veteran's thought processes are sequential, pertinent, and 
relevant, and he demonstrates no evidence of delusion, 
obsessions, or compulsions, except for compulsively checking 
doors.  Recent examination also shows that the veteran was 
oriented to time, place and person, his recent and remote 
memory was grossly intact, and his general fund of 
information was appropriate to life experience and formal 
education.  Clinical findings do not demonstrate evidence of 
severe social impairment with psychoneurotic symptoms of such 
severity and persistence that there is a severe inability to 
obtain or retain employment and no evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances.  38 C.F.R. § 4.132, Diagnostic 
Code 9411, now codified as 4.130, Diagnostic Code 9411-9440.  
Again, in spite of symptoms attributable to the veteran's 
PTSD, no evidence of a formal thought disorder, delusions, or 
hallucinations is present.  In addition, the veteran lives 
with his wife, has a good relationship with his children, and 
he recently defended his Ph.D. thesis and accepted a teaching 
position abroad.  As such, the Board finds that the assigned 
50 percent evaluation is appropriate.  The Board further 
notes that the veteran's disability picture also fails to 
meet the criteria required for an increased rating to 
100 percent evaluation.  There is no evidence of totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes or total occupational and/or social impairment 
present.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411, now 
codified as 4.130, Diagnostic Code 9411-9440.

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1998) 
have been considered.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The evidence of record does not show that 
the veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as that manifested by frequent 
hospitalization or marked interference with employment, is 
not demonstrated.  The record shows that in spite of his PTSD 
symptoms, the veteran is employed and maintains a 
relationship with his spouse.  In addition, even though he 
receives outpatient counseling, the record does not establish 
that his PTSD is productive of frequent hospitalizations or 
marked interference with employment.  An increased rating on 
an extraschedular basis, therefore, is not warranted.  In 
accordance with applicable schedular criteria, therefore, the 
Board concludes that increased evaluations in this regard are 
not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to February 5, 1998 is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD 
subsequent to February 5, 1998 is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

